Citation Nr: 0636430	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  00-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for a disability 
manifested by chest pain (initially claimed as a heart 
condition).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a initial rating in excess of 20 percent 
for gouty arthritis of the knees, toes, feet and right ankle 
during the period prior to May 1995..  

5.  Entitlement to an increased rating for residuals of a 
right ankle fracture with internal fixation, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to December 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1997 and May 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In May 2001, the Board remanded this case for action by the 
originating agency.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   

As a point of clarification, the Board observes that the 
veteran was furnished a statement of the case on the issue of 
entitlement to an initial disability evaluation in excess of 
20 percent for gouty arthritis for the period prior to May 
1995 in June 2001.  In August 2001, the veteran filed a 
timely substantive appeal thereby perfecting an appeal on 
this issue to the Board.  In July 2002 and/or April 2004, 
however, the veteran initiated a new claim for an increased 
rating for his service- connected gout, which the originating 
agency adjudicated in February 2006.  The Board notes that 
the veteran has not initiated an appeal of the disability 
rating assigned his gout for any period after April 1995.  
Therefore, the scope of the Board's appellate review is 
confined to the disability rating assigned prior to May 1995.  

In the May 2001 decision, the Board also reopened claims of 
entitlement to service connection for neck and headache 
disabilities, but remanded these issues to the RO for an 
adjudication on a de novo basis.  In a March 2004 rating 
decision, the RO granted service connection for degenerative 
disc disease of the cervical spine and a headache disorder.  
In the cover letter sent with the rating decision, the 
veteran was informed of the requirement that he advise the RO 
within one year from the date of the letter if he did not 
agree with the decision.  He was provided with VA Form 4107, 
which explained his right to appeal.  The claims folders 
contain no subsequent timely statement from the veteran 
addressing these issues.  Therefore, no further action is 
required on the part of the Board on these issues.

In statements dated in October 2003 and April 2004, the 
veteran indicated that he wanted service connection 
considered for abdominal pain, hiatal hernia, and 
gastroesophageal reflux disease.  These matters are referred 
to the RO for appropriate action.  
   
In June 2004, the veteran withdrew his request for a hearing 
before a Veterans Law Judge of a traveling member of the 
Board and instead requested a hearing at the RO before 
regional office personnel.  In May/July 2006, the veteran 
withdrew his request for an RO hearing and requested that his 
appeal be forwarded to the Board for consideration.  

In May and July 2006, the veteran submitted additional 
evidence.  This evidence is duplicative of evidence 
previously considered by the RO.  Accordingly, a remand for 
RO review of this evidence is not required.  


FINDINGS OF FACT

1.  The veteran currently has no disability of the right 
shoulder disability.

2.  A current disability manifested by chest pain was not 
present in service and is not etiologically related to 
service.

3.  Diabetes mellitus was not present in service or within 
one year of the veteran's discharge from service, and is not 
etiologically related to service.

4.  Prior to May 1995, as an active process, the veteran's 
service-connected gout was confined to his knees and right 
ankle and did not produce definite impairment of health 
objectively supported by examination findings, incapacitating 
exacerbations occurring three or more times a year, anemia, 
or weight loss; as for chronic residuals, only compensable 
residuals are associated with the veteran's knees for 
noncompensable limitation of motion on flexion with popping 
of the meniscus under the applicable diagnostic code. 

5.  The veteran's residuals of a right ankle fracture with 
internal fixation have been manifested by limitation of 
motion, but the limitation of motion does not more nearly 
approximate marked than moderate.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A disability manifested by chest pain (initially claimed 
as a heart condition) was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  The criteria for an initial rating in excess of 20 
percent for gouty arthritis of the knees, toes, feet and 
right ankle have not been met prior to May 1995.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017, 5260, 
5261, 5271 (2006).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle fracture with internal fixation 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decisions were rendered prior to the enactment of the VCAA.  
Pursuant to the Board's directive in the May 2001 Remand, the 
originating agency provided the veteran with the notice 
required under the VCAA by letters mailed in April 2002, June 
2002, May 2003, February 2005, and April 2006, to include 
notice that he should submit any pertinent evidence in his 
possession.  The veteran was also instructed to identify all 
VA and non-VA health care providers who treated him since 
service for any disability for which service connection was 
sought or who provided recent treatment for his service-
connected right ankle disability or treatment during the 
period prior to May 1995 for his gout.  Lastly, the veteran 
was provided with the requisite notice with respect to the 
disability rating and effective date elements of his service 
connection claims and the effective date element of his 
rating claims.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records identified by him.  In accordance with the Board's 
directive in the Remand, the veteran was afforded VA 
examinations for the claimed disabilities and the service-
connected right ankle and gout disabilities, and medical 
opinions on the etiology of the claimed disabilities were 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in May 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of any of the claims would 
have been different had complete VCAA notice been provided at 
an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  


Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus or   arthritis becomes manifest 
to a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Right Shoulder 

In a May 2006 statement, the veteran maintained that he had 
arthritis of the right shoulder that was a residual of an in-
service shoulder injury.  

Service medical records show that in July 1984, the veteran 
complained of a sore shoulder that had been present for the 
past two days.  The physical examination revealed painful 
limited range of motion.  Another July 1984 record notes that 
the veteran needed an X-ray of his shoulder but no radiograph 
report is of record.  The Report of Medical History dated in 
March 1985 indicates that the veteran reported both a 
negative response and an unsure response to the question of 
whether he ever had or had now a "[p]ainful or 'trick' 
shoulder or elbow."  The examination report shows that the 
veteran's upper extremities were clinically evaluated as 
normal.  A July 1986 record notes that the veteran complained 
of a sore right shoulder for the past day.  It was noted that 
the veteran had a history of a shoulder injury.  The physical 
examination revealed slight tenderness to palpation of the 
point of injury.  The examiner noted an assessment of 
strained right shoulder.  The July 1992 Medical Evaluation 
Board (MEB) examination showed that the veteran's upper 
extremities were clinically evaluated as normal.  On the 
Report of Medical History, the veteran reported a negative 
response to the question of whether he ever had or had now a 
"[p]ainful or 'trick' shoulder or elbow." 

Records from Providence Hospital include an October 1999 
record that notes that the veteran complained of right 
shoulder pain that was reportedly a reoccurrence of an "old 
injury."  Dr. C.S. noted an assessment of right shoulder 
pain.  

A November 1999 radiograph report from Dr. J.B. notes that X-
rays of the veteran's right shoulder revealed mild 
degenerative changes present about the acromioclavicular 
joint.  Dr. J.B. reported that the shoulder was otherwise 
unremarkable and that no fracture or abnormal calcifications 
were identified.  

The February 2000 VA examination report prepared by Dr. S.M. 
notes that the veteran complained of pain in his right 
shoulder.  He reported that he injured his right shoulder in 
1986 and that he continued to experience pain.  The 
examination revealed a normal contour and there was no 
atrophy or swelling in the right shoulder.  There was 
tenderness anteriorly.  On range of motion of the shoulder, 
both active and passive tests, the veteran had abduction to 
160 degrees with pain, forward flexion to 145 degrees without 
any pain, external rotation to 65 degrees, and internal 
rotation to 75 degrees.  X-rays of the right shoulder were 
normal.  The examiner noted that a bone scan was conducted 
and that it had been reported that the scan revealed mild to 
moderately increased radiotracer accumulation in the joints, 
including the shoulder joint, sternoclavicular joint.  The 
examiner provided a diagnosis of subjective complaint of pain 
in the right shoulder.  The examiner noted that there was no 
objective evidence of pathology.  The examiner related that 
the bone scan revealed mild degenerative/post-traumatic 
changes; he did not specify as to which disability, but he 
then commented that there was no objective evidence of any 
pathology associated with the right shoulder.  

The November 2002 VA examination report prepared by Dr. S.M. 
notes that the veteran currently complained of pain and 
stiffness in the right shoulder.  On physical examination, 
the contour of the right shoulder was noted as normal.  There 
appeared to be mild prominence of the right acromioclavicular 
joint with mild tenderness.  Active and passive range of 
motions revealed abduction to 165 degrees, forward flexion to 
160 degrees, external rotation to 70 degrees, and internal 
rotation to 75 degrees.  His power against varying resistance 
was strong.  There was no evidence of incoordination, 
weakness, or fatigability.  X-rays of the right shoulder were 
normal.  There was no evidence of arthritis or any other 
traumatic residual in the shoulder.  The examiner diagnosed 
subjective complaint of pain in the right shoulder.  The 
examiner maintained that currently there was no residual or 
traumatic pathology and there was adequate range of motion in 
the shoulder.  The examiner noted that he had reviewed the 
Board's Remand and the claims files.  

The June 2005 VA examination report is only significant for 
noting that the veteran continued to complain of pain in his 
shoulder.  

VA's Schedule of Ratings recognizes arthritis as a disability 
for which compensation benefits may be awarded, but the VA 
examiner who prepared the February 2000 and November 2002 VA 
examination reports is of the opinion that the veteran does 
not currently have a right shoulder disability.  The VA 
examiner reported that X-rays of the right shoulder were 
normal but that a bone scan revealed increased radiotracer 
accumulation in the sternoclavicular joint of the shoulder.  
It appears that the VA examiner has essentially determined 
that the X-ray and bone scan results were normal and did not 
reveal changes that represented a pathologic process 
associated with the right shoulder notwithstanding Dr. J.B.'s 
earlier radiograph report that X-rays revealed mild 
degenerative changes present in the acromioclavicular joint.  
The Board is persuaded by the VA examiner's opinion that the 
veteran has no current disability of the right shoulder 
because he had the benefit of a review of the veteran's 
claims files and he examined the veteran.  Moreover, the 
Board observes that while service medical records reflect 
that the veteran was seen in July 1984 and July 1986 for 
complaints of a sore shoulder, no chronic complaints of 
recurrent right shoulder pain are documented throughout the 
remainder of the veteran's service, which suggests that each 
episode was acute and transitory in nature and resolved with 
no chronic residual disability.  Indeed, the July 1992 MEB 
examination report shows that no right shoulder disability 
was identified.  For these reasons, the Board finds that the 
preponderance of the evidence establishes that the veteran 
currently has no disability of his right shoulder.  
Accordingly, service connection for residuals of a right 
shoulder injury is not warranted.  
  
Chest Pain

In a February 2000 statement, the veteran maintained that he 
complained of chest pain in service and that the pain had 
worsened over the years, occurring on a daily basis.  He 
indicated that the increase in frequency occurred after he 
was hospitalized for diabetes in February 1999.  In a May 
2003 statement, the veteran alleged that he had experienced 
chest pain in service in 1991 and 1992.  He indicated that he 
had had several tests on his heart, including one taken 
during his MEB exam.  

The service medical records show that the July 1992 MEB 
examination disclosed no disorder manifested by chest pain.  
The chest X-ray was within normal limits.  On the Report of 
Medical History, the veteran reported a positive response to 
the question of whether he ever had or had now pain or 
pressure in his chest.  A September 1992 Medical Board 
Narrative Summary notes that the veteran complained of 
occasional pressure or pain in his chest attributed to 
indigestion.

In an April 1999 letter, Dr. C.S. reported that since the 
veteran had returned to work from a hospitalization for 
diabetic ketoacidosis in February 1999, he had been having 
several complaints that included intermittent chest pains.  

An October 1999 prescription note indicates that Dr. C.S. had 
prescribed the veteran Nitrostat.  An undated record notes 
that the veteran had been prescribed Nitrostat and 
Nifedipine.  It was noted that these medicines were used to 
treat and prevent angina (chest pain) and might be used to 
treat other conditions.  

Records from Providence Hospital include a February 1999 
record that notes that X-rays of the veteran's chest revealed 
no active disease.  A March 1999 record notes that the 
veteran complained of shortness of breath.  The impression on 
an X-ray study was that there was an increase in the size of 
the cardiac silhouette and there was development of pleural 
and/or parenchymal changes at the right lung base.  A March 
1999 record notes an assessment of right rib pain probably 
musculoskeletal.  A March 1999 record notes an assessment of 
right chest pain and shortness of breath for approximately 
one week.  Dr. C.S. noted that the veteran had pleural 
effusion on the right side of his chest that could be a sign 
of pulmonary edema versus an effusion from other etiology.  
An April 1999 record notes that the veteran complained of 
chest/epigastric pain.  An assessment of pain of the abdomen 
was noted.  A November 1999 record notes that the veteran 
still had chest pain that was relieved with nitroglycerin.  
The examiner noted an assessment of possible esophageal 
spasm.  A March 2000 record notes that the veteran had had 
chest pain off and on for the past one year.  In a March 2000 
prescription note, Dr. C.S. reported that the veteran had 
been evaluated for a follow-up on his recurrent chest pain.  
Dr. C.S. noted that the veteran's current diagnosis for his 
chest pain was esophageal spasm for which he was prescribed 
Procardia.  A June 2000 record notes that the veteran's 
esophageal spasms were getting more frequent.  Dr. C.S. noted 
an assessment of esophageal spasms.  

The November 2002 VA diabetes mellitus examination report 
shows that the examiner (Dr. S.R.) reviewed the claims files 
and a copy of the Board's remand.  The veteran complained of 
chest pain mostly related to stress and tension and his panic 
and anxiety attacks.  The examiner conducted an examination 
and administered various diagnostic tests.  X-rays of the 
chest revealed no active intrathoracic disease.  The examiner 
noted a diagnosis of atypical chest pain, mostly related to 
panic and anxiety attacks.  The examiner opined that the 
veteran's chest pain was likely related to the veteran's 
active service.  

The December 2003 VA mental examination report shows that the 
examiner (Dr. T.M.) reviewed the veteran's claims files.  The 
veteran reported that he started to experience chest pains in 
service and that he continued to experience episodic pains in 
his chest for which he took Xanax.  He denied that he 
received psychiatric treatment in service.  He stated that 
the pain was clearly brought on by stress from his work 
environment.  He denied spontaneous attacks that were not 
related to stress.  The examiner provided a diagnosis of 
anxiety disorder not otherwise specified on Axis I.  The 
examiner commented that the veteran's description of chest 
pain episodes did not meet the DSM-IV [American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders] criteria for panic attacks.  The examiner reasoned 
that the reported episodes were always related to stressful 
situations and not spontaneous.  Also, the episodes lasted 
for one to two hours rather than ten minutes, and the veteran 
only reported two symptoms during these episodes, not the 
multiple symptoms that were needed for the criteria for a 
panic disorder.  The examiner noted that the veteran's chest 
pain did seem to be related to stress and anxiety, and thus, 
he was given the diagnosis of an anxiety disorder, not 
otherwise specified.  

The December 2003 VA esophagus and hiatal hernia examination 
report shows that the examiner (Dr. S.R.) reviewed the 
veteran's claims files, a copy of the Board's remand, and the 
October 2002 examination report he previously prepared.  The 
veteran reported that his chest pain was "pressure like" 
and mostly related to stress and tension from his panic and 
anxiety attacks.  After an examination and conduction of 
diagnostic tests, the examiner provided diagnoses that 
included atypical chest pain mostly related to anxiety 
attacks.  Dr. S.R. opined that the veteran's atypical chest 
pains were not likely an initial manifestation of his claimed 
esophageal spasm.  Dr. S.R. added, however, that the 
veteran's atypical chest pain was most likely related to 
anxiety attacks which were present since his service.  

The medical evidence shows that the underlying disorder for 
the veteran's complained of chest pain has evolved throughout 
the years.  It appears that the veteran initially associated 
his chest pain with his diabetes or a heart abnormality.  
Then, in 2000, Dr. C.S. attributed the veteran's reported 
chest pain as due to recently diagnosed esophageal spasms.  
Finally, in 2002, the veteran reported for the first time 
that he had chest pain in connection with stress and panic 
and anxiety attacks.  The VA examiner who prepared the 
October 2002 and December 2003 VA examination reports opined 
that the veteran's current atypical chest pain was most 
likely related to anxiety attacks that were present since his 
service.  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  The Board is 
unpersuaded by the VA examiner's opinion because it is based 
on an inaccurate factual predicate.  The veteran's service 
medical records are completely devoid of any complaints or 
findings of an anxiety disorder during service.  Also, as 
previously noted, the veteran's initial complaints of chest 
pain associated with stress or anxiety occurred several years 
after his discharge from service.  Therefore, the Board has 
not found the VA examiner's opinion on this medical question 
to be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (providing that an opinion based on an inaccurate 
factual premise has no probative value).  

As for the esophageal spasms, the medical evidence fails to 
show that the veteran currently experiences chest pains in 
association with this disorder.  Rather, the VA examiners 
attributed the veteran's current complaints of chest pain to 
stress and anxiety.  For these reasons, the Board finds that 
service connection for disability manifested by chest pain is 
not warranted.  

Diabetes Mellitus

The service medical records show that the veteran complained 
of blurry vision in his left eye in May 1990.  Records dated 
in January and April 1992 indicate that the veteran's glucose 
levels were in the normal range.  The July 1992 MEB 
examination report shows that diabetes was not identified.  A 
urinalysis was negative for albumin and sugar.

A private treatment record dated in June 1994 notes that the 
veteran's glucose level was abnormal, 111 milligrams 
(mg)/(deciliters) (dl) out of a range of 70.00 to 108 mg/dl.   

Records from Providence Hospital dated from February 1997 to 
July 2001 include records indicating that the veteran was 
followed for diabetes mellitus beginning in 1999.  A February 
1999 record notes that the veteran complained of blurred 
vision.  A March 1999 record notes that the veteran reported 
that his vision was still rather blurred since having been 
diagnosed with diabetes.  Dr. C.S. noted an assessment of 
diabetes and visual changes.  

In letters dated in April and October 1999, Dr. C.S. reported 
that the veteran had recently been diagnosed with new onset 
of diabetes mellitus, for which he was taking insulin.  Dr. 
C.S. indicated that the veteran was hospitalized for diabetic 
ketoacidosis in February 1999.  

In statements dated in January and February 2000, the veteran 
maintained that the vision problems he experienced in service 
in 1990 were the same as those he experienced in February 
1999 when he was hospitalized for diabetic ketoacidosis.  He 
pointed out that the records showed that he had high glucose 
levels as early as June 1994.  In the July 2000 substantive 
appeal, the veteran claimed that his blurry vision and chest 
pain were early manifestations of his diabetes and that his 
chest pain became more significant when he was diagnosed with 
diabetes.  

Records from Pavillion Family Practice dated from March 1999 
to August 2001 show that the veteran was followed for 
diabetes mellitus.   

Records from Northwest Eye Physicians include a May 2002 
record that notes that the veteran had had insulin dependent 
diabetes since 1999 and that he had no particular ocular 
problems.  

The November 2002 VA diabetes mellitus examination report 
shows that the examiner (Dr. S.R.) reviewed the claims files 
and a copy of the Board's Remand.  The examiner noted that 
the veteran's medical records during service revealed no 
documentation of diabetes mellitus and his blood sugars in 
April 1992 were within normal range.  The examiner conducted 
an examination and administered various diagnostic tests.  
The examiner noted a diagnosis of adult-onset diabetes 
mellitus.  The examiner opined that the veteran had Type II 
diabetes mellitus that was not etiologically related to his 
active service.  The examiner reasoned that there was no 
documentation of diabetes mellitus or high blood sugar during 
the veteran's service, when he had an initial complaint of 
blurred vision.  

VA treatment records dated from October 2005 to March 2006 
show that the veteran continued to be followed for diabetes 
mellitus.  

The medical evidence shows that the veteran is currently 
diagnosed with diabetes mellitus, but it also shows that the 
disorder was initially diagnosed many years following the 
veteran's discharge from service.  Moreover, in the opinion 
of the November 2002 VA examiner, the veteran's diabetes is 
not etiologically related to his service.  The VA examiner's 
opinion was based on a review of the veteran's claims files 
and examination of the veteran and is properly supported.  
Therefore, the Board has found it to be persuasive.  There is 
in fact no medical evidence supportive of the proposition 
that diabetes was present within one year of the veteran's or 
that it is etiologically related to service.  While the 
veteran might sincerely believe that the disorder was 
initially manifested in service, his lay opinion concerning 
this matter requiring medical expertise is of no probative 
value.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


Disability Rating Claims

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Gouty Arthritis

During the initial evaluation period from December 3, 1992, 
through April 1995, the veteran's gouty arthritis was 
assigned a 20 percent rating.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (providing that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126-28.

Evidence that relates to the severity of the veteran's 
service-connected gouty arthritis of the knees, toes, feet, 
and right ankle include the service medical records. An 
undated record notes that the veteran complained of right 
knee and ankle pain that had been present for the past three 
weeks as well as for the past three years.  It was noted that 
the veteran could not stand up from sitting without 
experiencing severe pain in his knees and right ankle.  He 
tried to stand up but his knees popped.  The physical 
examination revealed a swollen right knee with limited range 
of motion.  A possible pulled tendon was noted.  The examiner 
noted an assessment of ligament strain of knee.  Records 
dated in February 1990 note that the veteran complained of a 
sharp pain in his left knee for the past eight weeks.  An 
examination revealed no obvious deformities.  The veteran's 
knee hurt around the knee cap.  Another examination revealed 
tenderness to palpation of the plica.  A consultation report 
notes an assessment of symptomatic plica of the left medial 
knee.  An April 1990 record shows that the veteran was 
followed-up on his left knee medial plica and loss of motion 
of the right ankle.  The physical examination revealed mild 
tenderness to palpation of the left medial plica.  There was 
no swelling and there was full range of motion.  A November 
1990 record shows that the veteran complained of a swollen 
knee and pain.  The physical examination revealed crepitus on 
external strength test and the internal tendon showed 
swelling at the outside of the left knee.  A December 1990 
record notes an assessment of patellofemoral joint pain in 
connection with the veteran's complaints of left knee pain.  
The physical examination revealed full range of motion and a 
stable left knee.   

A January 1991 record shows that the veteran was placed on a 
profile for left knee pain and ankle surgery.  The physical 
examination revealed crepitus in the left knee.  His strength 
was 5/5.  A bone scan revealed severe two compartment 
degenerative changes of the left knee; the right knee was 
milder in involvement.  Another January 1991 record notes 
that the pain was worse and that the veteran's knee had given 
out twice lately.  Records dated in May 1991 note that the 
veteran complained of bilateral knee and right ankle pain.  
The physical examination revealed minimal effusion in the 
right knee.  Range of motion was from 0 to 135 degrees with 
patellar crepitance.  The examiner noted an assessment of 
chronic orthopedic complaints.  Another assessment notes that 
the veteran had degenerative joint disease of the left knee 
and patellofemoral joint syndrome of the right knee.  The 
veteran was placed on profile.  An August 1991 record notes 
that the veteran was unable to squat and that he had 
tightness and discomfort in the patellofemoral joint 
bilaterally.  He also had marked crepitance and grinding in 
the patellofemoral joint.  The examiner noted an assessment 
of degenerative joint disease/patellofemoral joint syndrome 
of the knees.  An October 1991 record notes that the veteran 
complained of bilateral knee pain.  The physical examination 
only revealed tenderness to palpation of the medial plica 
synovia.  The assessment was bilateral medial plica 
synovitis, symptomatic.  Records dated in September 1991 and 
November 1991 show that the veteran was placed on profile for 
several complaints that included knee and ankle pain.  

He was placed on a permanent profile in March 1992.  The 
September 1992 Medical Board Narrative Summary notes that the 
veteran complained of chronic swelling or painful joints in 
his knees and right ankle.  The physical examination of the 
knees revealed bilateral patellar pain on patellar grind.  
The veteran had fine crepitance with motion.  Examination of 
the right ankle showed on range of motion, dorsiflexion to 10 
degrees and plantar flexion to 30 degrees.  There was no 
evidence of Taylor tilt with stressing.  The final diagnosis 
was chronic bilateral knee pain, retropatellar in nature with 
early degenerative changes by X-ray at the patellofemoral 
joint, and residual chronic right ankle pain secondary to 
fracture dislocation of his right ankle.  The veteran was 
deemed unfit for further military duty because of chronic 
ankle and knee pain. 

The June 1993 VA neurological examination report prepared by 
Dr. A.P. shows that the veteran reported that he worked at 
the post office in a sedentary position.  He indicated that 
he had had about four operations on his right ankle.  The 
examiner noted that the veteran was "kind of a big man 
weighing 280 pounds."  On neurological examination, the 
examiner noted that there was no focal motor weakness found 
in the veteran's lower extremities.  The veteran claimed that 
he experienced a little weakness in his right leg.  He 
indicated that he experienced some strange sensation "in the 
scar area of the surgeries."  The examiner noted that the 
veteran complained that walking on his toes and heels was a 
problem with respect to the right leg because of his right 
ankle.  No relevant diagnosis was provided. 

The June 1993 VA joints examination report shows that the 
veteran complained of right ankle pain and that he found it 
difficult negotiating stairs.  On physical examination of the 
knees, the cruciate and collateral ligaments including the 
Drawer's sign and Lachman's sign were normal.  There was no 
effusion.  The patella was rigidly in place bilaterally.  
Pressure on the tibial condyles and tibial tubercles produced 
no pain.  Rocking the leg back and forth and feeling the knee 
at the same time showed that there was bilateral meniscus 
popping, but no grating.  Range of motion of the knees 
bilaterally was from 0 to 115 degrees supine, but only 0 to 
80 degrees voluntarily standing.  The right ankle had a four 
inch scar in the lateral malleolus and a one and one-half 
inch scar in the medial malleolus.  On range of motion 
testing of the ankle, inversion was to 10 degrees, eversion 
to 10 degrees, plantar flexion to 50 degrees, and 
dorsiflexion to 20 degrees.  The examiner noted that the 
veteran weighed 280 pounds and that the veteran reported that 
he had gained 110 pounds.  The examiner reported that X-rays 
of the knees were within normal limits and that X-rays of the 
right ankle were normal.  The examiner provided final 
diagnoses of status-post right ankle fracture with open 
reduction and internal fixation and no pathology found of the 
right and left knees.  

Private treatment records from Dr. H.S. note that in April 
1995, the veteran's level of uric acid was 8.7 out of a range 
of 2.5-8.0.  In May 1995, his uric acid level was 9.3 out of 
a range of 2.5-8.0.  A May 1995 record notes that the veteran 
was advised to lose weight and that he had already lost seven 
pounds.  

In an October 1995 letter, Dr. H.S. reported that the veteran 
first presented in his office in April 1995 at which time his 
major complaints included pain in his knees.  Dr. H.S. 
related that the veteran had gouty arthritis for which he was 
being treated with Allopurinol.  Dr. H.S. maintained that the 
veteran continued to have difficulty with severe pain in his 
knees with inflammation as well as difficulty with standing, 
walking, and the use of stairs.  Dr. H.S. acknowledged that 
the veteran's condition had improved with the use of 
medication, but indicated that the veteran continued to be 
symptomatic in his knees, toes, feet, and hands.  Dr. H.S. 
noted that it was his feeling that the veteran had a 
significant condition that was present on a more or less 
continuous basis with exacerbations over the course of a 
year.  Dr. H.S. maintained that he definitely felt that there 
was significant impairment in the veteran's health as a 
result of these conditions.  Dr. H.S. added that the 
veteran's gout was a lifelong condition that would require 
periodic evaluation and the use of medication.  

In a March 1996 letter, Dr. H.S. reported that the veteran 
had responded to treatment for hyperuricemia associated with 
articular symptoms.  Dr. H.S. noted that a review of past 
medical records from Park Medical Center revealed findings of 
hyperuricema as well.  Dr. H.S. indicated that on his 
prescribed treatment regimen, the veteran's uric acid levels 
and symptoms had been diminished, and that he found no 
evidence of any other form of arthritic condition.  

A March 1996 VA joints examination report prepared by Dr. 
S.M. notes that the veteran reported that he had a history of 
periods of pain in his knees and in between times he was 
asymptomatic.  He recalled that the onset of pain in both 
knees occurred in 1990; he was in therapy for his ankle 
injury when his knees suddenly became painful and swollen.  
He maintained that sometimes the pain moved from one joint to 
another with a popping and clicking sensation.  

In a September 1996 letter, Dr. H.S. reported that it was a 
definite possibility that the veteran's past 
"musculoskeletal complaints" were due to gouty arthritis. 

In a statement received in October 1996, D.S. (veteran's 
wife) reported on her observations of the veteran.  D.S. 
maintained that during the last few years of the veteran's 
military service, he began to experience episodes in which he 
could barely walk.  D.S. witnessed times when the veteran had 
to crawl up the steps to their apartment.  D.S. indicated 
that the veteran went through periods in which he experienced 
pain and then he would be fine.  D.S. reported that she spent 
almost all her free time doing things for him that he could 
not do for himself like picking things up from off the floor.  

At the October 1996 RO hearing, the veteran testified that 
during the first five and one-half years of his disorder, he 
was reduced at times to crawling up the stairs because he 
could not walk.  He first noticed his symptoms in February 
1990.  The first collapse occurred in February and then 
another episode occurred in May or June of 1990 and then 
again in November 1990.  In between those episodes he was 
fine; he was able to run and play basketball.  He was 
initially diagnosed with gouty arthritis in April 1995.  He 
maintained that over the years without medication it 
continued to get worse and the interval periods when he was 
fine got shorter; "almost every month, every other month, 
every other day" he would be in severe pain.  When the 
episodes occurred they were "pretty severe." In addition, 
the episodes had been occurring more frequently.  The 
episodes lasted "a week or so then it kind of subside[ed]."  

The November 1996 VA examination report prepared by Dr. W.M. 
shows that the veteran reported on the history of attacks of 
severe pain in February, June, and November of 1990.  He 
stated that the pain in his knees gradually increased and by 
early 1995, he was unable to fully flex or extend either 
knee.  The examiner commented that apparently these attacks 
were very frequent in the past, but since the veteran had 
been placed on Allopurinol (in April 1995), they only 
occurred one to two times a year.   

In a February 1997 memorandum, Dr. W.M. reported that it was 
at least as likely as not that the veteran had gout in his 
knees, toes, feet, and right ankle, and gout in his knees 
when the veteran was in the military.

In an October 1997 rating decision, the RO granted service 
connection for gouty arthritis in the knees, toes, feet, and 
right ankle, and assigned a 20 percent evaluation under 
Diagnostic Code 5002, effective December 3, 1992, the day 
following the veteran's discharge from service.

In an October 1997 statement, the veteran maintained that he 
was entitled to a 40 percent rating for the initial 
evaluation period prior to May 1995, when he first was placed 
on medications, as his attacks occurred at a more frequent 
rate.  

In a December 1998 rating decision, the RO increased the 
disability rating to 40 percent effective August 4, 1998 (the 
date of receipt of a statement from the veteran that his 
attacks were occurring more frequently). 

In a July 2002 statement, the veteran maintained that he was 
entitled to a 40 percent rating for the appealed period based 
on his three incapacitating episodes of gout in 1990 and 
because the gout "did not go away" as it was present "in 
1991, 1992, and thereafter."  In a May 2006 statement, the 
veteran maintained for the first time that he suffered from 
gout attacks in January 1991, May 1991, and September 1991.  

Diagnostic Code 5017 requires evaluation of gout under 
Diagnostic Code 5002, which assigns various ratings based on 
whether arthritis, rheumatoid, is an active process or it is 
manifested by chronic residuals.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2006).  For an active process, a 20 
percent rating is assigned for one or two exacerbations a 
year in a well-established diagnosis; a 40 percent rating is 
assigned with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  A 60 percent rating is assigned where 
manifestations are less than the criteria for a 100 percent 
rating but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  For chronic residuals, 
Diagnostic Code 5002 permits an evaluation based on 
limitation of motion or ankylosis, favorable or unfavorable, 
of the specific joints affected under the appropriate 
diagnostic codes.  

The assigned 20 percent rating for the period prior to May 
1995 is based on the criteria associated with an active 
process. 

The medical evidence of record reveals that prior to May 
1995, the veteran's service-connected gout was confined to 
his knees and right ankle and resulted in joint pain with 
primarily intermittent flare-ups.  While in October 1995 Dr. 
H.S. reported that he felt that there was significant 
impairment in the veteran's health as a result of "these 
conditions" [Dr. H.S. was also referring to the veteran's 
neck disability and hypertension], it is not objectively 
supported by examination findings that the veteran's gout in 
and of itself caused such impairment.  Primarily flare-ups of 
pain are documented in the service medical records, and the 
record is absent any evidence that the veteran's gout was 
productive of definite impairment of his health after his 
discharge from service.  Indeed, the VA joints examination 
the veteran underwent in June 1993 was essentially normal.  

The veteran contends that he suffered from three 
incapacitating exacerbations of gout in 1990, and recently, 
he contended that he suffered from three additional gout 
attacks in 1991, thereby entitling him to a 40 percent 
rating.  A review of the service medical records discloses 
that among the flare-ups of pain noted, the episode 
documented in the undated record might rise to the level of 
an incapacitating episode where the veteran could not stand 
up from sitting without experiencing severe pain in his knees 
and right ankle.  Also, the veteran's complaints of knee pain 
in August 1991 might rise to the level of an incapacitating 
episode where he was unable to squat and he had marked 
crepitance and grinding in the patellofemoral joint.  These 
two episodes, however, when viewed over the course of several 
years do not show that the veteran suffered from 
incapacitating exacerbations occurring three or more times a 
year during any portion of the initial evaluation period 
prior to May 1995.  Again, medical evidence of treatment is 
severely lacking from the time of the veteran's discharge 
from service in 1992 up to 1995.  There is also no evidence 
of anemia or weight loss on account of the veteran's gout.  
Rather, a June 1993 VA examiner reported that the veteran was 
a "big man" and the veteran reported that he had gained 
weight.  Therefore, the Board concludes that the evidence 
does not support the assignment of an evaluation in excess of 
the current 20 percent rating prior to May 1995 for gout as 
an active process under the criteria of Diagnostic Code 5002.  

As noted above, Diagnostic Code 5002 also provides for rating 
the chronic residuals of the disability under the appropriate 
codes for the specific joints involved.  The ratings for the 
active process cannot be combined with the residual ratings 
for limitation of motion or ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002, Note (2006).  Rather, the higher of the 
two will be assigned.  Therefore, the Board must also 
determine whether it would be to the veteran's advantage to 
rate the disability on the basis of chronic residuals.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-04; 69 Fed. Reg. 59,990 (2004).

Range of motion demonstrated on examination in June 1993 
showed that on flexion of the knees, motion was not limited 
to 45 degrees or less and extension was not limited at all.  
The VA examiner did not note any additional functional 
impairment due to a lack of normal endurance or pain on use 
or during flare-ups.  While the June 1993 VA neurological 
report reflects that the veteran complained of a "little 
weakness" in his right leg, the VA examiner noted that there 
was no focal weakness found in the veteran's lower 
extremities.  Thus, the limitation of motion demonstrated on 
examination is noncompensable under Diagnostic Codes 5260 and 
5261.  

Even though a June 1993 VA examiner noted that X-rays of the 
veteran's knees were "within normal limits," the January 
1991 bone scan and the September 1992 MEB summary indicate 
that the veteran had degenerative changes in the knees. 
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code and 
there are X-ray findings of arthritis, a rating of 10 percent 
is warranted for each major joint affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  The 
Board notes that for the purpose of rating disability from 
arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45 (2006).

Some loss of motion on flexion of the knees was demonstrated 
on examination in June 1993.  Although it was not accompanied 
by demonstrable pain there was bilateral meniscus popping.  
Therefore, the veteran would be entitled to a 10 percent 
rating for the right knee and a 10 percent rating for the 
left knee for noncompensable limitation of motion.    

As for the right ankle, a noncompensable evaluation is in 
effect during the period prior to May 1995 for a separate 
disability-status post fracture of the right ankle with 
internal fixation.  The assigned rating is based on an 
evaluation of any residual limitation of motion caused by the 
right ankle fracture under Diagnostic Code 5271, which 
assigns a 10 percent rating for moderate limitation of motion 
and a 20 percent rating for marked limitation of motion.  
Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R.   
§ 4.71, Plate II.  While the September 1992 MEB report and 
the June 1993 VA examination report note loss of motion on 
dorsiflexion and plantar flexion, the final diagnoses were 
residual chronic right ankle pain secondary to the right 
ankle fracture and status-post right ankle fracture, 
respectively.  Thus, the evidence fails to show separate and 
distinct symptomatology with respect to any limitation of 
motion caused by the gout.  Moreover, evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2006).  Consequently, the veteran would not be 
entitled to a compensable evaluation under Diagnostic Code 
5271 for gout of the right ankle.  

It follows that evaluation of the veteran's gout on the basis 
of chronic residuals would not be more to his advantage as 
the combined evaluation would total 20 percent.  38 C.F.R. 
§ 4.25 (2006).   Accordingly, the Board concludes that the 
disability should remain rated based on the criteria 
associated with an active process and that an initial rating 
in excess of 20 percent under Diagnostic Code 5002 is not 
warranted during the initial evaluation period prior to May 
1995.

Right Ankle Fracture

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board also reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard, the 
Board reiterates that where, as here, entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco, 7 Vet. App. at 58.

In an October 1993 rating decision, the RO granted service 
connection for status post fracture of the right ankle with 
internal fixation and assigned a noncompensable evaluation 
under Diagnostic Code 5271, effective from December 3, 1992.  
The RO recognized a claim filed June 25, 1999, as a claim for 
an increased rating for the service-connected right ankle 
fracture.  

In a July 1999 letter, Dr. C.S. recommended that the 
veteran's work load be reduced on account of his several 
medical problems, which included arthritis in his "ankles."  

In an October 1999 letter, Dr. C.S. reported that the 
veteran's several medical problems, including arthritis of 
the right ankle, could cause him some difficulty with 
bending, stooping, ambulating, walking, and repetitive 
movements.  Dr. C.S. indicated that he would work with the 
veteran on his continued weight loss so that he might be able 
to increase his work load, which would also help his medical 
disorders, including his arthritis.  Dr. C.S. recommended 
that the veteran's request for a decrease in his work load be 
granted.    

A November 1999 radiograph report from Dr. J.B. notes that X-
rays of the veteran's right ankle revealed a plantar 
calcaneal spur as well as an accessory ossicle adjacent to 
the tip of the medial malleolus.  The veteran was advised 
that the foregoing finding might be the cause of his pain.  
Dr. J.B. also indicated that there was no evidence of 
fracture or bony destructive process identified.  

The February 2000 VA examination report prepared by Dr. S.M. 
notes that the veteran had been working at VA for the last 
six years.  The veteran complained of pain in his right ankle 
near the scar and also some pain on the lateral side.  The 
right ankle examination revealed that the alignment was 
normal without any swelling.  There was no deformity.  There 
were surgical scars on both sides of the ankle with 
tenderness on both sides.  Range of motion testing revealed 
dorsiflexion to 15 degrees, plantar flexion to 20 degrees, 
inversion to 10 degrees, and eversion to 0 degrees with the 
complaint of pain.  X-rays of the right ankle revealed no 
residual of the fracture except a tiny calcification near the 
tip of the medial malleolus.  The examiner provided a 
diagnosis of status post fracture, right ankle, without any 
residual except tiny calcification near the tip of the medial 
malleolus.  The examiner noted that the bone scan revealed 
mild degenerative/post-traumatic changes.  The examiner 
commented that there was "some" limitation of motion of the 
right ankle with a tiny calcification as a residual of a 
previous ankle injury.   

In a July 2000 rating decision, the RO granted an increased 
rating of 10 percent effective June 25, 1999.

In a December 2000 letter, Dr. C.S. noted that the veteran 
had severe arthritis of the right ankle which was complicated 
by his coexisting gout.  Dr. C.S. indicated that the veteran 
was on Celebrex for his arthritis, and therefore, the veteran 
needed to continue following his restrictions and use the 
elevator if at all possible to prevent stress on his right 
ankle from using the stairs.  

The November 2002 VA examination report prepared by Dr. S.M. 
notes that the veteran continued to be employed with VA.  The 
veteran complained of stiffness and burning in his right 
ankle with pain mostly on the inner side, but also on the 
outer side.  He sometimes used a brace and limped.  The right 
ankle examination revealed that the alignment was normal.  
There was mild soft tissue swelling over the medial 
malleolus.  Surgical scars were noted on both sides of the 
ankle and a small one in front of the ankle.  The veteran 
complained of pain on palpation.  On range of motion, 
dorsiflexion was to 15 degrees, plantar flexion was to 25 
degrees, inversion was to 10 degrees, and eversion was to 0 
degrees.  There was no evidence of incoordination or 
weakness.  Power against varying resistance was strong.  
There were no evidence of fatigability and no history of 
flare-ups of the ankle condition.  X-rays of the right ankle 
were also normal.  The examiner maintained that there was no 
evidence of arthritis or any other traumatic residual in the 
ankle.  The examiner diagnosed history of multiple surgeries 
of the right ankle, following the traumatic injury.  The 
examiner noted that currently the veteran had residual 
surgical scars with some swelling on the medial side.  The 
examiner maintained that the veteran's range of ankle motion 
was within satisfactory limits even with resistance.  The 
examiner further maintained that there was no evidence of 
post-traumatic arthritis in the ankle joint.  

The examiner noted that he had reviewed the Board's Remand 
and the claims files.  The examiner maintained that it was 
his opinion that there was no current impairment from the 
veteran's service-connected right ankle disability.  There 
was no pain on ankle motion within the confine of the current 
examination.  Varying degrees of resistance were applied to 
perform the test and there was no evidence of incoordination 
or weakened movement.  The examiner maintained that he could 
not give any opinion concerning additional limits of 
functional ability on repeated use or during flare-ups.  The 
examiner further indicated that it was his opinion that there 
was low or minimal impact of this disability on the veteran's 
ability to work.

In reports dated in January 2002 and 2003, Dr. S.E. noted 
that the veteran was severely limited in walking over 100 
feet due to severe arthritis of his neck and right ankle.  

The June 2005 VA examination report shows that the claims 
files were not made available to the examiner, however, this 
is the same examiner who prepared the 2000 and 2002 reports.  
The veteran continued to complain of ankle pain.  He also 
complained that his activities of daily living were limited 
and that he had a history of flare-ups with additional loss 
of motion.  Repetitive use increased the pain but he 
experienced no instability.  His work was also affected.  

The examiner observed that the veteran walked with a limp and 
that he had a cane.  Examination of the right ankle revealed 
that there was no deformity.  There was some swelling.  
Surgical scars were noted on both sides of the ankle.  There 
was tenderness anteriorly.  On  range of motion testing 
(active and passive), extension [dorsiflexion] was to 10 
degrees, flexion [plantar flexion] was to 20 degrees, 
inversion was to 10 degrees, and eversion was to 0 degrees.  
During the motion, he complained of pain.  The examiner noted 
that X-rays of the ankle appeared normal.  The examiner 
commented that there was no skeletal manifestation of 
arthritis in the right ankle, but clinically there were 
limited motion, pain, and stiffness of the right ankle.  The 
examiner noted that the blood examination report was 
suggestive of inflammatory arthritis.  The examiner opined 
that it was likely that there would be additional limitation 
of motion or limitation of joint function due to pain, 
fatigue, or lack of endurance following repetitive use.  The 
examiner added that of these, pain had a major functional 
impact.  

The findings on range of motion testing in February 2000, 
November 2002, and June 2005 do not support the presence of 
more than moderate limitation.  The veteran only demonstrated 
a slight to moderate loss of motion on dorsiflexion and a 
moderate loss of motion on plantar flexion.  As for any 
additional functional impairment due to other factors, the VA 
examiner who conducted all three examinations reported in 
November 2002, that there was no pain on motion, 
incoordination, or weakened movement demonstrated.  The VA 
examiner acknowledged that he could not opine on the 
existence of any additional functional impairment with 
repeated use or during flare-ups.  In June 2005, the VA 
examiner maintained that it was likely that the veteran had 
additional functional impairment following repetitive use but 
like before did not attempt to quantify the impairment 
presumably because to do so would be speculative at best.  
Thus, the Board finds that the veteran is not entitled to a 
rating in excess of 10 percent under Diagnostic Code 5271 for 
his right ankle disability.  

There are also no other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 10 percent.  As the veteran retains range of motion 
in his right ankle in all planes, clearly he does not have 
ankylosis of the ankle so an evaluation under Diagnostic Code 
5270 is not in order.  As for residual scars, the veteran has 
not alleged that he suffers from painful or symptomatic 
scars, nor does the evidence show or suggest compensable 
residuals are associated with the scars.

The Board is cognizant of Dr. C.S.'s letters regarding the 
impact of the veteran's physical disabilities (including the 
right ankle disability) on his ability to work, but the fact 
remains that the objective medical evidence shows that the 
veteran does not have sufficient functional impairment to 
warrant a rating in excess of 10 percent under the schedular 
criteria.    

Other Considerations
  
The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
gout disability prior to May 1995 or for his right ankle 
disability and that the manifestations of the disabilities 
are contemplated by the schedular criteria.  In sum, there is 
no indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not warranted.

In reaching this decision, the Board has also considered the 
evidentiary equipoise rule but has determined that it is not 
applicable to these claims because the preponderance of the 
evidence is against the claims.


ORDER

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for a disability manifested by chest pain 
(initially claimed as a heart condition) is denied.

Service connection for diabetes mellitus is denied.

An initial rating in excess of 20 percent for gouty arthritis 
of the knees, toes, feet and right ankle for the period prior 
to May 1995 is denied.

A rating in excess of 10 percent for residuals of a right 
ankle fracture with internal fixation is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


